internal_revenue_service number release date index number ------------------------------------------- ------------- ----------------------- ----------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-140403-06 date date ------------- --------------- -------------------------- this letter responds to a letter dated date submitted on behalf of x legend x ----------------------------------------- state d1 dear -------------- requesting rulings regarding a proposed transaction including rulings under sec_368 and sec_1361 of the internal_revenue_code facts on d1 x made an s election effective d1 for business reasons x intends to reorganize as a limited_liability_company llc under the laws of state the newly formed llc will elect under sec_301_7701-3 of the procedure and administration regulations to be treated as an association_taxable_as_a_corporation for federal tax purposes effective from the date of formation concurrently with or shortly after the formation and entity classification election of the llc x will merge into the llc under state law with the llc surviving the llc members and their percentage membership interests in the llc will be identical to x shareholders and their percentage shareholder interests in x the information submitted states that x was incorporated under the laws of state plr-140403-06 the llc will be manager managed the llc managers are in this case the equivalent of corporate officers managers can be elected and removed by majority vote of the members with respect to the llc its members will have identical rights other than the ability to bind the llc in contract as to third parties which right will be limited to the elected managers with respect to the llc all items of income and loss will be allocated among the members pro_rata in accordance with their percentage membership interests in the llc and all distributions both liquidating and non- liquidating will be made to the members pro_rata in accordance with their percentage membership interests the fair_market_value of the llc membership interests that the shareholders of x will receive in the merger will be equal to the fair_market_value of x shares surrendered in the exchange the shareholders will receive no consideration other than llc membership interests for their x shares there is no plan or intention by any of the shareholders to sell exchange or otherwise dispose_of any llc membership interest that he or she will receive in the merger the llc has no plan or intention to issue llc membership interests following the merger immediately following the consummation of the merger the shareholders will own all of the membership interests of the llc and will own such interests solely by reason of their ownership of x stock immediately prior to the merger immediately following the merger the llc will possess all of the assets and liabilities as those possessed by x immediately prior to the transaction no assets will be distributed and there will be no dissenting shareholders at the time of the merger x will not have outstanding any warrants options convertible securities or any other type of right by which any person could acquire stock in x the llc has no plan or intention to reacquire or redeem any of its membership interests issued in the merger the llc has no plan or intention to sell or otherwise dispose_of any of the assets of x acquired in the proposed transaction except for dispositions made in the ordinary course of business the liabilities of x to be assumed by the llc plus the liabilities if any to which the assets to be transferred are subject were incurred by x in the ordinary course of business and are associated with the assets transferred following the merger the llc will conduct the same business that was conducted by x prior to the merger the shareholders will pay their expenses if any incurred in connection with the transaction x is not currently under the jurisdiction of any court in a title_11_case or similar case within the meaning of sec_368 of the internal_revenue_code immediately after the merger the llc will not be under the jurisdiction of any court in a title_11_case or similar case within the meaning of sec_368 of the internal_revenue_code law and analysis change in identity form or place of organization of one corporation however effected sec_368 provides that the term reorganization means a mere sec_1361 defines an s_corporation as a small_business_corporation for plr-140403-06 which an election under sec_1362 is in effect for such year domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1361 provides that the term small_business_corporation means a sec_1_1361-1 provides that a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical right to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreement relating to distribution and liquidation proceeds collectively the governing provisions a commercial contractual agreement such as a lease employment agreement or loan agreement is not a binding agreement relating to distribution and liquidation proceeds and thus is not a governing provision unless a principal purpose of the arrangement is to circumvent the one class of stock requirement of sec_1361 and sec_1_1361-1 sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes as provided in sec_301_7701-3 an eligible_entity with at least two members can elect to be classified as either an association and thus a corporation under sec_301_7701-2 or a partnership and an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner revrul_64_250 1964_2_cb_333 concludes that when an s_corporation merges into a newly formed corporation in a transaction qualifying as a reorganization under sec_368 and the newly formed surviving corporation also meets the requirements of an s_corporation the reorganization does not terminate the s election thus the s election remains in effect for the new corporation revrul_73_526 1973_2_cb_404 concludes that the identifying number previously assigned to the transferor_corporation should be used by the surviving corporation in a statutory merger qualifying as a reorganization under sec_368 conclusions based solely on the information submitted and the representations as set forth plr-140403-06 above we conclude that the merger of x into the llc pursuant to state law and the llc’s election to be treated as an association_taxable_as_a_corporation for federal tax purposes which will be in effect on the date of the proposed transaction qualifies as a reorganization under sec_368 x will not recognize any gain_or_loss on the exchange sec_361 and sec_357 the basis of x assets in the hands of the llc will be the same as the basis of such assets in the hands of x immediately prior to the proposed transaction sec_362 the holding_period of x assets held by the llc will include the period during which such assets were held by x sec_1223 the basis of the llc interests received by the shareholders will be the same as the basis of x shares surrendered in the exchange sec_358 the holding_period of the llc interests to be received by the shareholders will include the period during which x shares surrendered therefore were held provided that the shares are held as capital assets on the date of the exchange sec_1223 the llc’s agreement once executed in a substantially identical form will be considered a governing provision for purposes of sec_1_1361-1 since it will be a binding agreement that defines the members’ rights to distribution and liquidating proceeds further the llc agreement once executed will not by its terms cause x to have a second class of stock within the meaning of sec_1361 the llc will retain x’s previously assigned identifying number ein see revrul_73_526 1973_2_cb_404 concerning the tax consequences of any aspect of any transaction or item discussed in this letter specifically this ruling expresses no opinion regarding the existence of any other document or arrangement that could be considered a governing provision under sec_1_1361-1 in addition any arrangement that allows the owners to share in current distributions and liquidating proceeds in a manner that differs from their stated ownership percentage interests could potentially be considered to create a second class of stock except as specifically set forth herein no opinion is expressed or implied this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-140403-06 in accordance with the power_of_attorney on file with this office a copy of this letter is being mailed to your authorized representative sincerely audrey w ellis senior counsel branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
